 Case 4:19-cv-00173-JHM Document 23 Filed 11/23/20 Page 1 of 6 PageID #: 187




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

CHRISTOPHER MICHAEL JOHNSON                                                          PLAINTIFF

v.                                                   CIVIL ACTION NO. 4:19-CV-P173-JHM

MS. GIBSON                                                                         DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court upon a motion for summary judgment filed by Defendant

Gibson (DN 18) and a response and cross-motion for summary judgment filed by pro se Plaintiff

Christopher Michael Johnson (DN 20). For the following reasons, the Court will grant

Defendant Gibson’s motion for summary judgment and deny Plaintiff Johnson’s cross-motion

for summary judgment.

                                       I. BACKGROUND

       Plaintiff was previously incarcerated at the Henderson County Detention Center (HCDC)

where he indicates Defendant “Ms. Gibson” is employed as the Chief Deputy. Plaintiff sued

Defendant Gibson in both her official and individual capacities. In the complaint, Plaintiff

claimed that Defendant Gibson placed him in segregation where he was denied the opportunity

to be outside of his cell for an hour each day. He also alleged that while placed in segregation

Defendant Gibson deprived him of his “right to social media” and that he should have been

provided a “T.V., radio, or newspaper.” (DN 1, Compl.).

                                   II. LEGAL STANDARD

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the
 Case 4:19-cv-00173-JHM Document 23 Filed 11/23/20 Page 2 of 6 PageID #: 188




basis for its motion and identifying that portion of the record that demonstrates the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

moving party satisfies this burden, the non-moving party thereafter must produce specific facts

demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-

moving party, the non-moving party must do more than merely show that there is some

“metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the non-

moving party to present specific facts showing that a genuine factual issue exists by “citing to

particular parts of materials in the record” or by “showing that the materials cited do not

establish the absence . . . of a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence

of a scintilla of evidence in support of the [non-moving party’s] position will be insufficient;

there must be evidence on which the jury could reasonably find for the [non-moving

party].” Anderson, 477 U.S. at 252.

       Obligations under Rule 56 are not lessened for a pro se plaintiff. “The liberal treatment

of pro se pleadings does not require the lenient treatment of substantive law, and the liberal

standards that apply at the pleading stage do not apply after a case has progressed to the

summary judgment stage.” Johnson v. Stewart, No. 08-1521, 2010 U.S. App. LEXIS 27051, at

*7 (6th Cir. May 5, 2010) (internal citations omitted). The Sixth Circuit has made it clear that,

when opposing summary judgment, a party cannot rely on allegations or denials in unsworn

filings and that a party’s “status as a pro se litigant does not alter [this] duty on a summary

judgment motion.” Viergutz v. Lucent Techs., Inc., 375 F. App’x 482, 485 (6th Cir. 2010).



                                                  2
    Case 4:19-cv-00173-JHM Document 23 Filed 11/23/20 Page 3 of 6 PageID #: 189




                                                III. ANALYSIS

         A. Denial of Time Out of Cell

         The Eighth Amendment prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.”1 Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir.

1987) (per curiam) (quoting Rhodes v.Chapman, 452 U.S. 337, 345 (1981)). The deprivation

alleged must result in the denial of the “minimal civilized measure of life’s necessities.” Rhodes,

452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth

Amendment is only concerned with “deprivations of essential food, medical care, or sanitation”

or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348 (citation

omitted). Indeed, “[n]ot every unpleasant experience a prisoner might endure while incarcerated

constitutes cruel and unusual punishment within the meaning of the Eighth Amendment.” Ivey,

832 F.2d at 954. With regard to Plaintiff’s specific claim, the Sixth Circuit has never set a

minimum amount of recreation time an inmate must have access to, see Rodgers v. Jabe, 43 F.3d

1082, 1086-88 (6th Cir. 1995), but it has held that “a total or near-total deprivation of exercise or

recreational opportunity, without penological justification” violates Eighth Amendment

guarantees. Patterson v. Mintzes, 717 F.2d 284, 289 (6th Cir. 1983); see also Walker v. Mintzes,

771 F.2d 920, 927 (6th Cir. 1985).

         Here, the record shows that Plaintiff was placed in segregation at HCDC following a

disciplinary hearing. (DN 18-9, Results of Disciplinary Hearing). Defendant Gibson presents


1
 In the complaint, Plaintiff alleged that he was a pretrial detainee and claimed that his Fourteenth Amendment right
had been violated by his placement in a segregation cell without the opportunity for one hour out each day.
However, in her motion for summary judgment, Defendant Gibson attaches documents which show that Plaintiff
was actually a convicted prisoner during his incarceration at HCDC (DN 18-2, Indiana Criminal Case Summary). .
Thus, Plaintiff’s claim is actually governed by the Eighth Amendment. See Richmond v. Huq, 885 F.3d 928, 937
(6th Cir. 2018) (“The Eighth Amendment provides [a convicted] inmate the right to be free from cruel and unusual
punishment. The Due Process Clause of the Fourteenth Amendment provides the same protections to pretrial
detainees.”) (citation omitted).


                                                         3
    Case 4:19-cv-00173-JHM Document 23 Filed 11/23/20 Page 4 of 6 PageID #: 190




evidence that Plaintiff was offered a “12 hour walk” or “recreation time” on twenty-five of the

thirty-seven days he spent in segregation and that he rejected the opportunity for such on every

occasion but one. (DN 18-11, HCDC Daily Isolation Log; DN 18-12, Gibson Affidavit). This

evidence also shows that the twelve days on which Plaintiff was not offered time outside of his

cell were intermittent and that the longest number of consecutive days he was not offered this

opportunity while in isolation was four days. (DN 18-11, HCDC Daily Isolation Log). Plaintiff

does not present any evidence in conflict with these facts. Upon review, the Court concludes that

no jury could reasonably find that Plaintiff was subjected to the type of extreme deprivations

necessary to establish an Eighth Amendment claim and that Defendant Gibson, therefore, is

entitled to summary judgment on this claim. See, e.g., LaPlante v. Lovelace, No. 2:13-cv-32,

2013 U.S. Dist. LEXIS 145870, at *20-22 (W.D. Mich. Oct. 9, 2013) (holding no constitutional

deprivation where the plaintiff was offered indoor recreation on only seven occasions over two-

month period); Brown v. Kelly, No. 4:12cv1356, 2012 U.S. Dist. LEXIS 165539, at *10 (N.D.

Ohio Nov. 20, 2012) (holding denial of recreation outside of the plaintiff’s cell for one week

while he was in segregation was insufficient to state an Eighth Amendment claim) (citing Wilson

v. Seiter, 501 U.S. 294, 298 (1991)).

        B. Denial of Access to Media

        The Court next addresses Plaintiff’s claim that Defendant Gibson violated his

constitutional rights by denying him access to social media, television, radio, and newspapers

while in segregation.2 It is well-settled that the “First Amendment serves to protect the flow of



2
  In his cross-motion for summary judgment, Plaintiff also argues that Defendant Gibson violated his constitutional
rights by denying him access to his attorney, a phone, legal materials, and “legal information” while he was in
segregation. These claims, however, are not properly before the Court because they were not included in the
complaint. See Tucker v. Union of Needletrades, Indus., & Textile Empl., 407 F.3d 784, 787-88 (6th Cir. 2005)
(holding that a party may not advance new claims in opposition to a summary judgment motion after ample time for
discovery and amending the complaint).

                                                         4
 Case 4:19-cv-00173-JHM Document 23 Filed 11/23/20 Page 5 of 6 PageID #: 191




information to prisoners; thus any limitations on prisoner access to information must be

reasonably related to a legitimate penological interest.” Rapp v. Barboza, No. 9:13-CV-0599

(NAM/DEP), 2016 U.S. Dist. LEXIS 94557, at *19 (N.D.N.Y. July 19, 2016) (citing Turner

Turner v. Safley, 482 U.S. 78, 89-90 (1987)); Thornburgh v. Abbott, 490 U.S. 401, 407-08

(1989); Bell v. Wolfish, 441 U.S. 520, 545, 550-51(1979)). However, the Supreme Court has

held that prisoners in segregation can be denied newspapers because such a ban can be rationally

related to rehabilitation. Beard v. Banks, 548 U.S. 521 (2006); see also Pona v. Weeden, No. 16-

612S, 2017 U.S. Dist. LEXIS 121093, at *19 (D.R.I. June 29, 2017) (dismissing claim based

upon ban of newspapers and books while in segregation since “[l]imiting [] access to reading

materials of prisoners with the most serious behavioral problems is consistent with the exercise

of an appropriate experience-based professional judgment by prison officials seeking to further

legitimate prison objectives”) (citing Beard, 548 U.S. at 533). Other courts have recognized that

prisoners have no First Amendment right of access to a television, Coleman v. Gov. of Mich.,

413 F. App’x 866, 875 (6th Cir. 2011), or the internet. Carmony v. Cty. of Sacramento, No. CIV

S-05-1679 LKK GGH P, 2008 U.S. Dist. LEXIS 11137, at *48 (E.D. Cal. Feb. 14, 2008)

(holding that a “civil detainee” does not have a “free-standing First Amendment right to access

computers and/or the internet”).

       Thus, the Court concludes that Defendant Gibson is entitled to summary judgment on

Plaintiff’s claim that his First Amendment rights were violated when he was denied access to

media while placed in segregation at HCDC.




                                                5
 Case 4:19-cv-00173-JHM Document 23 Filed 11/23/20 Page 6 of 6 PageID #: 192




                                   IV. CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendant Gibson’s motion

for summary judgment is GRANTED (DN 18) and that Plaintiff Johnson’s cross-motion for

summary judgment (DN 20) is DENIED.

Date:   November 23, 2020




cc:     Plaintiff, pro se
        Counsel of Record
4414.011




                                            6
